Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49-50, 53, 55-57, 61-62 and 64-67 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089).
(Claims 49, 61) Fisher (Extrusion of Plastics) discloses a melt pump for discharging a pressure of a plastic melt received from a screw machine prior to delivery to a tool for creating granules, extruded profiles or molded parts from the plastic melt (Fig. 4.9, p. 102 the Anger two-stage twin screw machine uses two pairs of intermeshing screws arranged in series with the output from the first pair, known as the plasticizing (melting) screws, feeding directly into the second pair or discharge screws; the first pair defining a screw machine; the second pair defines the melt pump; pp. 90, 91, 94, intermeshing twin screw extruders define pumps; p. 195, the die defines a tool; pp. 102,195, the second pair (the melt pump) discharges a pressure of the melt and delivers the melt to the die causing the melt to press through the tool (die) to form an extruded profile or molded parts; p. 93, screws feed to a common die; 
a housing (Fig. 4.9 shows the housing for the first pair; p. 99, the barrel having a figure eight bore; the barrel defines a housing) having an inlet configured to receive the plastic melt from the screw machine and an outlet configured to deliver the plastic melt to the tool (Fig. 4.9 shows an inlet for the first pair connected to a hopper and an outlet connected to the second pair; p. 102, the second pair of intermeshing screws defining a first and a second worm conveyor);
a first worm conveyor disposed within the housing and including a first worm flight;
a second worm conveyor disposed within the housing and including a second worm flight engaging the first worm flight of the first worm conveyor to enable a force-feed of the plastic melt, the first and second worm conveyors configured to rotate in opposite directions (Fig. 4.3 shows first and second worm conveyors having a first and a second worm flight, respectively; Fig. 4.9 shows the second pair having a first and a second worm flight; Fig. 4.5, p. 91, conveyors rotate in opposite directions);
wherein a housing gap is defined between the housing and the first and second worm conveyors having a distance of between 0.05 mm and 2.0 mm and establishing a first gap seal (pp. 95, 99, clearance between screws and the barrel wall, clearance above the lands to the barrel; p. 93, trapped air or gas (i.e., because of sealing), p. 94, material cannot be easily transferred from one section to another (i.e., because of sealing); p. 99, housing gap is of the order of a tenth of a milimetre (0.1 mm) and is capable of sealing; the instant specification [0039], [0046], [0072], [0075] discloses that housing gaps between 0.05 mm and 2 mm enables sealing), a worm gap is defined between the first and second worm conveyors establishing a second gap seal (p. 93, trapped air or gas (i.e., because of sealing), p. 94, material cannot be easily transferred from one section to another (i.e., because of sealing); p. 99, altering clearances between screws (which define worm gaps between the first worm flight and the 
(Claims 50, 62) wherein the melt pump further includes a melt pump drive separate from a screw machine drive for the screw machine (p. 102, both pairs of screws are separately powered with variable-speed drives);
(Claims 55, 65) wherein at least one of the first or second worm flights has a rectangular thread profile (Fig. 4.6 show rectangular or trapeze-shaped threads; p. 99, threads with tapered flanks (i.e., trapeze-shaped); p. 100, square thread);
(Claims 56, 66) wherein at least one of the first or second worm flights has a trapeze-shaped thread profile (Fig. 4.6 show rectangular or trapeze-shaped threads; p. 99, threads with tapered flanks (i.e., trapeze-shaped); p. 100, square thread);
(Claims 57, 67) wherein at least one of the first or second worm flights has a profile angle approximately between 0° and 20° (rectangular or square shaped threads have a profile angle of 0°; Fig. 4.6 (a) shows threads having angled flanks; p. 99, flanks are tapered (angled); thus such angles of between 0° and 20° would have been found in finding operable angles for the tapered flanks); and
(Claim 61) wherein at least one of the first and second worm conveyors has a length to outer diameter ratio between approximately 2.0 and 5.0 (p. 99, it is possible to alter the length/diameter (L/D) ratio; thus such L/D ratios between approximately 2.0 and 5.0 would have been found in finding operable ratios when altering the L/D ratios).

Munz (US 2006/0233903) discloses a melt pump 2 (figs. 1-5) for increasing a pressure of a plastic melt (melted plastic material) received from a screw machine 1 prior to delivery of the plastic melt ([002], pressure build-up takes place in the second, downstream extruder; melt pump 2 is a second extruder downstream of the extruder screw machine 1; figs. 1, 2, 5; instant specification [0035] discloses that the worm machine mixes and kneads extrusion materials into melt; the screw machine 1 of Munz mixes and kneads extrusion material into a melt ([0002]), and thus the screw machine 1 is capable of producing plastic melt), the melt pump 2 comprising:
a housing 20 having an inlet configured to receive the plastic melt from the screw machine 1 and an outlet configured to deliver the plastic melt after increasing a pressure of the homogenized plastic melt ([0002]);
a first worm conveyor 23 disposed within the housing 20 and including a first worm flight (fig. 5); and
a second worm conveyor 24 disposed within the housing 20 and including a second worm flight engaging the first worm flight of the first worm conveyor 23 to enable a force-feed of the plastic melt (fig. 5; [0002], pressure buildup causes a force feed to occur), the first and second worm conveyors configured to rotate in opposite directions ([0029]);
wherein a housing gap is defined between the housing 20 and the first and second worm conveyors 23, 24 having a distance (figs. 1, 5; note the distance is inherent in order to enable the first and second worm conveyors to rotate relative to the housing), and a worm gap is defined between the first and second worm conveyors 23, 24 having a distance (figs. 1, 5; note the distance is inherent in order to enable the first and second conveyors to rotate relative to each other); and

	Strecker (US 4,765,745) discloses a device for extruding synthetic melt, the device comprising a screw machine 1 for producing homogenized synthetic (plastic) melt; a melt pump 6, wherein the screw machine 1 and the melt pump 6 are each defined by intermeshing twin screw machines (col. 3, lines 20-27; col. 4, lines 19-29). Melt pumps can include twin screws defining axially closed pump systems forming individual chambers, which are able to build up high pressures in the case of very small chamber-casing clearances (col. 1, lines 19-28).
Bocker et al. (US 4,092,089) discloses a melt pump defined by a twin screw extruder 1, the twin screw extruder 1 comprising a housing, an inlet opening, an outlet opening configured to deliver a plastic melt to a tool 11 for creating granules from the melt (fig. 1); a first worm conveyor 3 disposed within the housing and including a first worm flight (figs. 1-3); a second worm conveyor 3 disposed within the housing and including a second worm flight engaging the first worm flight of the first worm conveyor 23 to enable a force-feed of the plastic melt into pipe 6 (figs. 1-3; the twin screw extruder creates a feeding force which forces extrusion material forward for delivery); wherein a housing gap δ is defined between the housing and the first and second worm conveyors 3, 3 having a distance of between 0.05 mm and 2.0 mm and establishing a first gap seal (fig. 2; col. 4, lines 34-57; δ =0.2 mm; δ is within a range of from about 4x10-3 to about 30x10-3 times the outer screw diameter (da), thus δ=0.004(da) to 0.03(da)= 0.004(31.6 mm) to 0.03(31.6 mm) = 0.1264 mm to 0.948 mm; note that the instant specification discloses that these dimensions enable the gap seal); a worm gap(s) is defined between the first and second worm conveyors 3, 3 having a distance of between 0.05 mm and 2.0mm and establishing a second gap seal (figs. 2-3; col. 4, lines 34- 57; s=0.3mm; s is within a range of from about 4x103  to about 30x103  times the outer screw diameter (da), thus s =0.004(da) to 0.03(da)= 0.004(31.6 mm) to 0.03(31.6 mm) = 0.1264 mm to 0.948 mm; note that the instant specification 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the melt pump of Fisher (Extrusion of Plastics) to increase pressure of the melt, as disclosed by Munz (US 2006/0233903), because such a modification is known in the art and would provide an alternative configuration for the device known to be operable for building up melt pressure prior to extrusion; and to further modify the device such that the worm gaps are between 0.05mm and 2mm, because such dimensions are known in the twin screw art to provide minimum clearances, as disclosed by Bocker et al. (US 4,092,089).  Further, such dimensions would have been found in finding the very small clearances corresponding to a desired high pressure build up, as taught by Strecker (US 4,765,745 relative to twin screw extruders.  
Furthermore, the gaps relate to the dimensions of the claimed apparatus.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
As to claims 53 and 64, the melt pump of Fisher (Extrusion of Plastics) is capable of receiving the homogenized plastic melt at various pressures including atmospheric pressure.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the melt pump to increase pressure of the synthetic melt from atmospheric pressure to between 400 bar 
Claim 51 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) as applied to claims 49-50, 53, 55-57, 61-62 and 64-67 above, and further in view of Loomans (US 3,900,187).
Fisher (Extrusion of Plastics), Munz (US 2006/0233903), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) do not disclose the limitations of claim 51.
Loomans (US 3,900,187) discloses a twin screw melt pump including a melt pump drive (col. 2, lines 20-24; electric motor), a first and second worm conveyor 18, 19 and a gear G between the melt pump drive and the first and second worm conveyors 18, 19 wherein the first and second worm conveyors 18, 19 are synchronously driven (col. 2, lines 14-35, electric motor drives the conveyors at the same speed via the gear G).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the melt pump with a gear, as disclosed by Loomans (US 3,900,187), because such a modification is known in the art and would enable synchronous driving of the worm conveyors.
Claims 52 and 63 are rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) as applied to claims 49-50, 53, 55-57, 61-62 and 64-67 above, and further in view of Loomans (US 3,900,187) and Guntherberg et al. (US6,165,399).
Fisher (Extrusion of Plastics), Munz (US 2006/0233903), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) do not disclose the limitations of claim 52.

Guntherberg et al. (US6,165, 399) disclose a melt pump including a first and second worm conveyor (col. 4, lines 8-13) having a screw speed of 50 to 1200 rpm, preferably 100-700 rpm, depending upon the chemical and physical properties of the extrusion material components and their ratios (col. 13, line 63, to col. 14, line 13).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the melt pump with a gear, as disclosed by Loomans (US 3,900,187), because such a modification is known in the art and would enable synchronous driving of the worm conveyors; and to further modify the drive and the gear to enable a rotation speed of each of the first and second worm conveyors of between approximately 30 rpm and 300 rpm because such speed would have been found depending upon the chemical and physical properties of the extrusion material components and their ratios, as taught by Guntherberg et al. (US 6,165,399), and because speeds of 50 to 1200 rpm, preferably 100-700 rpm, are known in the art as disclosed by Guntherberg et al. (US 6,165,399).
Claim 54 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) as applied to claims 49-50, 53, 55-57, 61-62 and 64-67 above, and further in view of Guntherberg et al. (US6,165,399).
Fisher (Extrusion of Plastics), Munz (US 2006/0233903), Strecker (US 4,765,745) and Bocker et al. (US 4,092,089) do not disclose the limitations of claim 54.

(Claim 54) wherein each of the first and second worm conveyors is configured to have a ratio between an outward diameter (Da) and a core diameter (Di) is approximately between 1.6 and 2.4 (col. 14, lines 14-35, ratio of from 1.2 to 1.8 or more than 2 depending upon the type and amounts of the extrusion material components). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify worm conveyors of the melt pump to have a ratio between an outward diameter (Da) and a core diameter (Di) of approximately between 1.6 and 2.4 because such ratios would have been found depending upon the type and amounts of the extrusion material components, as taught by Guntherberg et al. (US 6,165,399), and because ratios of 1.2 to 1.8 or more than 2 are known in the art, as taught by Guntherberg et al. (US 6,165,399).
Claims 68-69 and 71-74 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Strecker (US 4,765,745), Bocker et al. (US 4,092,089) and Guntherberg et al. (US 6,165,399).
(Claim 68) Fisher (Extrusion of Plastics) discloses a melt pump for discharging a pressure of a plastic melt received from a screw machine prior to delivery to a tool for creating granules, extruded profiles or molded parts from the plastic melt (Fig. 4.9, p. 102 the Anger two-stage twin screw machine uses two pairs of intermeshing screws arranged in series with the output from the first pair, known as the plasticizing (melting) screws, feeding directly into the second pair or discharge screws; the first pair defining a screw machine; the second pair defines the melt pump; pp. 90, 91, 94, intermeshing twin 
a housing (Fig. 4.9 shows the housing for the first pair; p. 99, the barrel having a figure eight bore; the barrel defines a housing) having an inlet configured to receive the plastic melt from the screw machine and an outlet configured to deliver the plastic melt to the tool (Fig. 4.9 shows an inlet for the first pair connected to a hopper and an outlet connected to the second pair; p. 102, the second pair of intermeshing screws defining a first and a second worm conveyor);
a first worm conveyor disposed within the housing and including a first worm flight;
a second worm conveyor disposed within the housing and including a second worm flight engaging the first worm flight of the first worm conveyor to enable a force-feed of the plastic melt, the first and second worm conveyors configured to rotate in opposite directions (Fig. 4.3 shows first and second worm conveyors having a first and a second worm flight, respectively; Fig. 4.9 shows the second pair having a first and a second worm flight; Fig. 4.5, p. 91, conveyors rotate in opposite directions);
wherein a housing gap is defined between the housing and the first and second worm conveyors having a distance of between 0.05 mm and 2.0 mm and establishing a first gap seal (pp. 95, 99, clearance between screws and the barrel wall, clearance above the lands to the barrel; p. 93, trapped air or gas (i.e., because of sealing), p. 94, material cannot be easily transferred from one section to another (i.e., because of sealing); p. 99, housing gap is of the order of a tenth of a milimetre (0.1 mm) and is capable of sealing; the instant specification [0039], [0046], [0072], [0075] discloses that housing gaps between 0.05 mm and 2 mm enables sealing), a worm gap is defined between the first and second 
(Claim 68) wherein at least one of the first and second worm conveyors has a length to outer diameter ratio between approximately 2.0 and 5.0 (p. 99, it is possible to alter the length/diameter (L/D) ratio; thus such L/D ratios between approximately 2.0 and 5.0 would have been found in finding operable ratios when altering the L/D ratios);
(Claim 69) wherein the melt pump further includes a melt pump drive separate from a screw machine drive for the screw machine (p. 102, both pairs of screws are separately powered with variable-speed drives);
(Claim 72) wherein at least one of the first or second worm flights has a rectangular thread profile (Fig. 4.6 show rectangular or trapeze-shaped threads; p. 99, threads with tapered flanks (i.e., trapeze-shaped); p. 100, square thread);
(Claim 73) wherein at least one of the first or second worm flights has a trapeze-shaped thread profile (Fig. 4.6 show rectangular or trapeze-shaped threads; p. 99, threads with tapered flanks (i.e., trapeze-shaped); p. 100, square thread); and
(Claim 74) wherein at least one of the first or second worm flights has a profile angle approximately between 0° and 20° (rectangular or square shaped threads have a profile angle of 0°; Fig. 
However, Fisher (Extrusion of Plastics) does not disclose the melt pump increasing a pressure of a homogenized plastic melt received from a screw machine prior to delivery to a tool; or the worm gap having a distance of between 0.05 mm and 2.0 mm; or wherein each of the first and second worm conveyors is configured to have a ratio between an outward diameter and a core diameter of approximately between 1.6 and 2.4. 
Munz (US 2006/0233903) discloses a melt pump 2 (figs. 1-5) for increasing a pressure of a plastic melt (melted plastic material) received from a screw machine 1 prior to delivery of the plastic melt ([002], pressure build-up takes place in the second, downstream extruder; melt pump 2 is a second extruder downstream of the extruder screw machine 1; figs. 1, 2, 5; instant specification [0035] discloses that the worm machine mixes and kneads extrusion materials into melt; the screw machine 1 of Munz mixes and kneads extrusion material into a melt ([0002]), and thus the screw machine 1 is capable of producing plastic melt), the melt pump 2 comprising:
a housing 20 having an inlet configured to receive the plastic melt from the screw machine 1 and an outlet configured to deliver the plastic melt after increasing a pressure of the homogenized plastic melt ([0002]);
a first worm conveyor 23 disposed within the housing 20 and including a first worm flight (fig. 5); and
a second worm conveyor 24 disposed within the housing 20 and including a second worm flight engaging the first worm flight of the first worm conveyor 23 to enable a force-feed of the plastic melt (fig. 5; [0002], pressure buildup causes a force feed to occur), the first and second worm conveyors configured to rotate in opposite directions ([0029]);

wherein the melt pump 2 further includes a melt pump drive 6, 7, 8 separate from a screw machine drive 3, 4, 5 for the screw machine 1 (figs. 1, 2, 5).
	Strecker (US 4,765,745) discloses a device for extruding synthetic melt, the device comprising a screw machine 1 for producing homogenized synthetic (plastic) melt; a melt pump 6, wherein the screw machine 1 and the melt pump 6 are each defined by intermeshing twin screw machines (col. 3, lines 20-27; col. 4, lines 19-29). Melt pumps can include twin screws defining axially closed pump systems forming individual chambers, which are able to build up high pressures in the case of very small chamber-casing clearances (col. 1, lines 19-28).
Bocker et al. (US 4,092,089) discloses a melt pump defined by a twin screw extruder 1, the twin screw extruder 1 comprising a housing, an inlet opening, an outlet opening configured to deliver a plastic melt to a tool 11 for creating granules from the melt (fig. 1); a first worm conveyor 3 disposed within the housing and including a first worm flight (figs. 1-3); a second worm conveyor 3 disposed within the housing and including a second worm flight engaging the first worm flight of the first worm conveyor 23 to enable a force-feed of the plastic melt into pipe 6 (figs. 1-3; the twin screw extruder creates a feeding force which forces extrusion material forward for delivery); wherein a housing gap δ is defined between the housing and the first and second worm conveyors 3, 3 having a distance of between 0.05 mm and 2.0 mm and establishing a first gap seal (fig. 2; col. 4, lines 34-57; δ =0.2 mm; δ is within a range of from about 4x10-3 to about 30x10-3 times the outer screw diameter (da), thus δ=0.004(da) to 0.03(da)= 0.004(31.6 mm) to 0.03(31.6 mm) = 0.1264 mm to 0.948 mm; note that the 3  to about 30x103  times the outer screw diameter (da), thus s =0.004(da) to 0.03(da)= 0.004(31.6 mm) to 0.03(31.6 mm) = 0.1264 mm to 0.948 mm; note that the instant specification discloses that these dimensions enable the gap seal), the first and second gap seals establishing at least one axially sealed worm chamber between the housing and the first and second worm conveyors (since the gap seals have the instantly claimed dimensions which enable such sealing).  Bocker et al. (US 4,092,089) discloses that such dimensions provide a minimum clearance between the screw crests and housing as well as between the intermeshing screw shafts (col. 2, lines 63-68).
Guntherberg et al. (US 6,165,399) discloses a device for manufacturing synthetic granules, extruded profiled or molded parts, the device comprising a melt pump (col. 4, line 8, to col. 5, line 9) including at least a first and second worm conveyor (col. 4, lines 8-12 and 53-57); and a tool for creating the granules, the extruded profile or the molded parts, wherein the melt pump presses the synthetic melt through the tool (col. 12, line 62, to col. 13, line 6);
(Claim 68) wherein each of the first and second worm conveyors is configured to have a ratio between an outward diameter (Da) and a core diameter (Di) is approximately between 1.6 and 2.4 (col. 14, lines 14-35, ratio of from 1.2 to 1.8 or more than 2 depending upon the type and amounts of the extrusion material components). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the melt pump of Fisher (Extrusion of Plastics) to increase pressure of the melt, as disclosed by Munz (US 2006/0233903), because such a modification is known in the art and would provide an alternative configuration for the device known to be operable for building up melt pressure prior to extrusion; and to further modify the device such that the worm gaps are between 0.05mm and 
Furthermore, the gaps relate to the dimensions of the claimed apparatus.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify worm conveyors of the melt pump to have a ratio between an outward diameter (Da) and a core diameter (Di) of approximately between 1.6 and 2.4 because such ratios would have been found depending upon the type and amounts of the extrusion material components, as taught by Guntherberg et al. (US 6,165,399), and because ratios of 1.2 to 1.8 or more than 2 are known in the art, as taught by Guntherberg et al. (US 6,165,399).
As to claim 71, the melt pump of Fisher (Extrusion of Plastics) is capable of receiving the homogenized plastic melt at various pressures including atmospheric pressure.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the melt pump to increase pressure of the synthetic melt from atmospheric pressure to between 400 bar and 600 bar because such pressures would have been found depending upon the desired amount of high pressure build-up in view of the teachings of Munz (US 2006/0233903: [0002]) and Strecker (US 4,765,745: col. 1, lines 19-28) and depending upon processing conditions, such as the viscosity of the extrusion material and the device clearances (i.e. housing gap, worm gaps).
Claim 70 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Fisher (Extrusion of Plastics) in view of Munz (US 2006/0233903), Strecker (US 4,765,745), Bocker et al. (US 4,092,089) and Guntherberg et al. (US 6,165,399) as applied to claims 68-69 and 71-74 above, and further in view of Loomans (US 3,900,187) and Guntherberg et al. (US6,165,399).
Fisher (Extrusion of Plastics), Munz (US 2006/0233903), Strecker (US 4,765,745), Bocker et al. (US 4,092,089) and Guntherberg et al. (US 6,165,399) do not disclose the limitations of claim 70.
Loomans (US 3,900,187) discloses a twin screw melt pump including a melt pump drive (col. 2, lines 20-24; electric motor), a first and second worm conveyor 18, 19 and a gear G between the melt pump drive and the first and second worm conveyors 18, 19 wherein the first and second worm conveyors 18, 19 are synchronously driven (col. 2, lines 14-35, electric motor drives the conveyors at the same speed via the gear G).
Guntherberg et al. (US6,165, 399) disclose a melt pump including a first and second worm conveyor (col. 4, lines 8-13) having a screw speed of 50 to 1200 rpm, preferably 100-700 rpm, depending upon the chemical and physical properties of the extrusion material components and their ratios (col. 13, line 63, to col. 14, line 13).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the melt pump with a gear, as disclosed by Loomans (US 3,900,187), because such a modification is known in the art and would enable synchronous driving of the worm conveyors; and to further modify the drive and the gear to enable a rotation speed of each of the first and second worm conveyors of between approximately 30 rpm and 300 rpm because such speed would have been found depending upon the chemical and physical properties of the extrusion material components and their ratios, as taught by Guntherberg et al. (US 6,165,399), and because speeds of 50 to 1200 rpm, preferably 100-700 rpm, are known in the art as disclosed by Guntherberg et al. (US 6,165,399).
Response to Amendment
The Declaration of Matthias Henke under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of the instant claims based upon the 35 USC 103 rejections as set forth in the last Office action.  The Declaration makes respective statements relative to improvements and benefits over gear pumps.  However, the prior art rejections do not require gear pumps.  The respective prior art used in the rejections already disclose using twin screw extruders as melt pumps, as mentioned above.  Thus, such statements do not address the closest prior art at all, namely the prior art used in the rejections.  Respective statements refer to apparatus meeting the limitations of the pending claims.  However, there is no clear nexus between such statements and particular limitations of the instant claims.  Note that a more detailed apparatus can meet the broad limitations of the pending claims, but it would not be clear if results or benefits are because of the further details.  Respective statements state commercial success relative to sale prices and license agreements.  However, such statements are insufficient to show commercial success.  See MPEP 716.  There is no clear nexus between sales and particular limitations of the claims.  What sale prices are normally expected in the market?  Does the commercial success flow from the functions disclosed or inherent in the specification description?    No nexus is provided between the commercial success and the particular limitations of the claims.  Note that many instantly claimed elements are known in the prior art, as mentioned in the prior art rejections above.  If commercial success is due to an element in the prior art, no nexus exist, Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).  The Declaration states “After being advised of Applicant’s. European Patent No. 2864104 B1 for the invention, Buss initially threatened to oppose the patent. Ultimately, however, Buss entered into a license agreement under which Buss pays annual license fees to Applicant.”  However, it is not clear if the license was made because of the claimed invention or the threat of litigation.  Evidence of EWP Corp. v. Reliance Universal, Inc., 755 F.2d 898, 225 USPQ 20 (Fed. Cir. 1985).  Statement No. 11 appears to state copying by Buss AG.  However, statement No. 11 also states that the copy is not the same as Applicant’s claimed apparatus.  Buss AG uses a conical twin screw.  While a conical twin screw may read on the broad instant claims, a conical twin screw includes further features such as the conical shape, and thus is not a copy of the instant invention.  It is not clear if the benefits/functions of the conical twin screw of Buss AG are derived from the conical shape or to other features.   Thus, there does not appear to be copying.    
The Declaration of Mark A. Weih under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of the instant claims based upon the 35 USC 103 rejections as set forth in the last Office action.  The Declaration makes respective statements relative to improvements and benefits over gear pumps.  However, the prior art rejections do not require gear pumps.  The respective prior art used in the rejections already disclose using twin screw extruders as melt pumps, as mentioned above.  Thus, such statements do not address the closest prior art at all, namely the prior art used in the rejections.  The statements refer to the twin screw melt pump offered for sale by Henke.  It cannot be determined what features were included in such twin screw melt pump, and thus a nexus between the statements and the particularly limitations of the instant claims cannot be made.  It is noted that testing in the statements occurred after filing of this application.  Thus, it is not clear if Applicant was aware at the time of filing this application of such benefits from the testing.  There is not clear nexus between the testing benefits and the particular limitations of the instant claims.  Further, such statements are not commensurate in scope with the claimed invention which does not require such benefits.  The statements appear to show commercial success.  No nexus is provided between the commercial success Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).
The Declaration of Eike Wedell under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of the instant claims based upon the 35 USC 103 rejections as set forth in the last Office action.  The Declaration makes respective statements relative to improvements and benefits over gear pumps.  However, the prior art rejections do not require gear pumps.  The respective prior art used in the rejections already disclose using twin screw extruders as melt pumps, as mentioned above.  Thus, such statements do not address the closest prior art at all, namely the prior art used in the rejections.  The statements refer to the twin screw melt pump offered for sale by Henke.  It cannot be determined what features were included in such twin screw melt pump, and thus a nexus between the statements and the particularly limitations of the instant claims cannot be made.  It is noted that testing in the statements occurred after filing of this application.  Thus, it is not clear if Applicant was aware at the time of filing this application of such benefits from the testing.  There is not clear nexus between the testing benefits and the particular limitations of the instant claims.  Further, such statements are not commensurate in scope with the claimed invention which does not require such benefits.  The statements appear to show commercial success.  No nexus is provided between the commercial success and the particular limitations of the claims.  Note that many instantly claimed elements are known in the prior art, as mentioned in the prior art rejections above.  If commercial success is due to an element in the prior art, no nexus exist, Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc.
The Declaration of Matthias Link under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of the instant claims based upon the 35 USC 103 rejections as set forth in the last Office action.  The Declaration makes respective statements relative to improvements and benefits over gear pumps.  However, the prior art rejections do not require gear pumps.  The respective prior art used in the rejections already disclose using twin screw extruders as melt pumps, as mentioned above.  Thus, such statements do not address the closest prior art at all, namely the prior art used in the rejections.  The statements refer to the twin screw melt pump offered for sale by Henke.  It cannot be determined what features were included in such twin screw melt pump, and thus a nexus between the statements and the particularly limitations of the instant claims cannot be made.  It is noted that testing in the statements occurred after filing of this application.  Thus, it is not clear if Applicant was aware at the time of filing this application of such benefits from the testing.  There is not clear nexus between the testing benefits and the particular limitations of the instant claims.  Further, such statements are not commensurate in scope with the claimed invention which does not require such benefits.  The statements appear to show commercial success.  No nexus is provided between the commercial success and the particular limitations of the claims.  Note that many instantly claimed elements are known in the prior art, as mentioned in the prior art rejections above.  If commercial success is due to an element in the prior art, no nexus exist, Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Munz discloses a material processing plant including first and second screw-type extruding machines 1 and 2. The Examiner correlates extruding machine 1 with the “screw 
The Examiner respectfully disagrees.  As mentioned above, Fisher (Extrusion of Plastics) discloses that intermeshing twin screw extruders are pumps.  Thus, the second pair of intermeshing twin screws of Fisher defines a melt pump, and the intermeshing twin screws of Munz also define a melt pump.  Applicant argues a specific definition for “melt pump” bases on functionality requirements which is not commensurate in scope with the instant claims because the instant claims only require increasing pressure.  In any case, Fisher (Extrusion of Plastics) appears to disclose such functionality requirements (i.e., p. 94, because of the intermeshing of the two screws, the material cannot be easily transferred from one of these sections to another (i.e., no mixing)).
	Applicant argues that those of skill in the art have typically used a standalone gear pump to increase the pressure following a mixing stage. 
	However, while gear pumps have been used between extruder screws and a die, it is also known in the art that a die can be directly connected to the screws (Fisher (Extrusion of Plastics), p. 93, screws to feed a die; p. 195, screws deliver molten material to the die; Fritsch (US 3,261,056) (see figure).
Applicant argues that the Examiner acknowledges that the extruder 2 in Munz is not a melt pump meeting the specific limitations in claim 49 and, in particular, a melt pump having a housing gap between the housing and worm conveyors and a worm gap between the worm conveyors that axially seals the worm chambers as claimed in claim 49. Office Action of May 4, 2021 at p. 6, lines 10-13. The Examiner argues, however, that it would be obvious to modify the extruder 2 in Munz to meet the recited limitations in view of Bocker et al. and/or Strecker. /d. at p. 6, lines 7-18. Applicant respectfully 
directions”). See Bocker et al. at col. 3, line 67. One of ordinary skill in the art would understand that screws rotating in the same direction are typically used for mixing and kneading whereas screws rotating in the opposite direction are typically used to increase pressure.
	The Examiner respectfully disagrees.  Such arguments are moot in view of the newly presently prior art rejections above.  As mentioned above, Fisher (Extrusion of Plastics) discloses a melt pump and that twin screw extruders define melt pumps, as mentioned above.  Bocker discloses a twin screw extruder, and thus disclose a melt pump.  
	Applicant argues that the structure of Bocker et al.’s extruder 1 is also unusual and configured for a very specific and limited purpose--mixing a thermally sensitive molten material with extremely low viscosity to permit the material to be melt-sprayed into granules. See Bocker et al. at col. 1, lines 39-52. For this reason, one of ordinary skill in the art would not look to the extruder 1 in Bocker et al. when designing a melt pump. In particular, the structure of Bocker et al.’s extruder 1 is not capable of performing as a melt pump because the worm chambers are not “axially sealed” as recited in claim 49. As noted above, Bocker et al.’s extruder 1 is configured to handle materials with an extremely low viscosity from 0.5 to 500 cp. /d. at col. 1, line 56 and col. 2, lines 9-40.” These types of materials are not typically processed in extruders. As Bocker et al. note, the materials handled by their extruder | are “five orders of magnitude” more viscous than materials typically handled in extrusion. Bocker et al. at col. 2, lines 31-35. Because of the extremely low viscosity of these materials, the relatively small housing gaps 
	The Examiner respectfully disagrees.  The Examiner respectfully disagrees.  Such arguments are moot in view of the newly presently prior art rejections above.  As mentioned above, Fisher (Extrusion of Plastics) discloses a melt pump and that twin screw extruders define melt pumps, as mentioned above.  Bocker discloses a twin screw extruder, and thus disclose a melt pump.  
	Applicant argues that Strecker discloses an extruder including two drag flow pumps 1, 6 that, similar to the extruder in Bocker et al., is intended to process low viscosity materials and, in particular, low viscosity suspensions (see Strecker at col. 1, lines 10-13). Although Strecker describes its pumps 1 and 6 as “inter-meshing co-rotating twin screw pump[s],” Strecker does not illustrate or describe the arrangement of the screws and their position relative to housing. The drawings in Strecker only show the exterior “casing” 4, 9 in which the screw elements of the pump are contained. The only description of the screws is that they are “inter-meshing co-rotating” screws. Column 4, lines 20-21. The Examiner, however, cites to a description in Strecker of prior art devices that use “very small chamber-casing clearances” to build pressure. /d. at p. 6, lines 6-8 and 17-21 (citing col. 1, lines 19-28 in Strecker). From this statement, the Examiner argues that a melt pump having the specific housing gaps and worm gaps recited in claim 49 would be obvious “because such distances would have been found in view of the 
The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The gaps and chambers are disclosed by Fisher (Extrusion of Plastics).  In response to applicant's argument that Strecker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Strecker is in the field of applicant’s endeavor, namely twin screw extruders, and related to the particular problem with which applicant was concerned, namely operable twin screw extruder dimensions.
Applicant argues that Strecker specifically teaches away from the use of the “small chamber-casing clearances” in the extruder. Strecker notes that the small clearances “lead to a high degree of 
However, such arguments are moot in view of the newly presently prior art rejections above.  As mentioned above, Fisher (Extrusion of Plastics) discloses a melt pump.  The Examiner does not agree that Strecker teaches away.  While small chamber casing clearances have cons, there is a clear teaching that such small clearances enable high pressure.
	Applicant argues that second, as discussed above, the extruder 2 in Munz is provided for mixing of the materials to form the melt. See Munz at J [0002] (‘Homogenizing and pressure build-up then takes place in a second, downstream extruder.”). Because the extruder is used for mixing, one of ordinary skill in the art would recognize that the housing gap between the housing and the worm conveyors and the worm gaps between the two worm conveyors must be relatively wide in order to move material between worm chambers and to mix the material. Conversely, one of ordinary skill in the art would also understand that melt pumps must maintain relatively narrow spacing between the housing and the worm conveyors and between the two worm conveyors to allow a significant build-up of pressure. Because these two functions (mixing and increasing pressure) require opposing structural characteristics, it is not possible for a single device to both mix materials to form the melt and buildup 
However, such arguments are moot in view of the newly presently prior art rejections above.  As mentioned above, Fisher (Extrusion of Plastics) discloses a melt pump and that intermeshing twin screw extruders define melt pumps.
Applicant argues that the prior art used in the prior art rejections does not disclose the limitations of the instant claims.
	The Examiner respectfully disagrees.  See prior art rejections above which maps out the limitations relative to the prior art.
	Applicant argues that Claim 54, for example, recites “wherein each of the first and second worm conveyors is configured to have a ratio between an outward diameter (Da) and a core diameter (Di) of approximately between 1.6 and 2.4.” In rejecting claim 54, the Examiner cites to Guntherberg et al.’s disclosure or an extruder screw having a diameter ratio overlapping the claimed range. See Office Action of May 4, 2021 at p. 9, lines 14-19. Applicant notes, however, that Guntherberg et al. describe an integrated extruder and pressure increasing device (see Figure 1) having the deficiencies described in the background of the application. See Application at ff] [0028]-[0029]. Guntherberg et al. do not disclose a melt pump. While mixing extruders and melt pumps may both use a twin screw configuration, the relative dimensions of the housing, worm conveyors and worm flights differ significantly between the two because the two devices perform fundamentally different operations. In particular, one of ordinary skill in the art would understand that mixing extruders must maintain relatively wide spacing between the housing and the worm conveyors and between the two worm conveyors to move material between worm chambers and to mix the material. Conversely, one of ordinary skill in the art would also 
The Examiner respectfully disagrees.   Guntherberg et al. discloses a twin-screw extruder (i.e., col. 4, lines 53-54).  As mentioned above, Fisher (Extrusion of Plastics) discloses that intermeshing twin screw extruders are pumps.  Further, Guntherberg et al. and Fisher (Extrusion of Plastics) are in the same art namely extrusion, particularly twin screw extruders.
	Applicant argues that Claim 61 includes all of the limitations of claim 49. As set forth hereinabove in Section V, the combination of Munz, Fritsch, Strecker and Bocker et al. fails to disclose or suggest a melt pump meeting the recited limitations of claim 49 and, in particular, a melt pump including “a first worm conveyor disposed within the housing and including a first worm flight; a second worm conveyor disposed within the housing and including a second worm flight engaging the first worm 
However, such arguments are moot in view of the newly presently prior art rejections above.  As mentioned above, Fisher (Extrusion of Plastics) discloses a melt pump and adjusting L/D ratios, as mentioned above.
	Applicant argues that claim 61 recites patentable subject matter apart from the limitations incorporated from original claim 49. Like original claim 59, claim 61 recites “wherein the at least one of the first or second worm conveyors has a length to outer diameter ratio between approximately 2.0 and 5.0.” In rejecting claim 59, the Examiner cites to Burg et al.’s disclosure or a worm conveyor purportedly having the claimed ratio. See Office Acton of May 4, 2021 at p. 10, lines 7-9. Applicant notes, however, that worm conveyor described in Burg et al. is part of an extruder 20—not a melt pump. While mixing extruders and melt pumps may both use a twin screw configuration, the relative dimensions of the housing, worm conveyors and worm flights differ significantly between the two because the two devices form fundamentally different operations. In particular, one of ordinary skill in the art would understand that mixing extruders must maintain relatively wide spacing between the housing and the worm conveyors and between the two worm conveyors to move material between worm chambers and to mix 
.
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues commercial success in view of licensing and sale prices in view of the filed 132 Declarations.
However, the Declarations are addressed above.  There is no clear nexus between sales/licensing and particular limitations of the claims.  What sale prices are normally expected in the market?  Does the commercial success flow from the functions disclosed or inherent in the specification description?  No nexus is provided between the commercial success and the particular limitations of the claims.  Note that many instantly claimed elements are known in the prior art, as mentioned in the prior art rejections above.  If commercial success is due to an element in the prior art, no nexus exist, Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011).  If the feature that creates the commercial success was known in the prior art, the success is not pertinent, Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006).  See MPEP 716.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744